Citation Nr: 1108190	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for pain disorder prior April 21, 2005, and to a rating in excess of 70 percent thereafter.

2.  Entitlement to a rating in excess of 30 percent for residuals of compression fractures of the 2nd and 3rd (L2 and L3) lumbar vertebrae.  

3. Entitlement to a total disability rating due to individual employability resulting from service-connected disabilities (TDIU rating). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from October 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied a rating in excess of 30 percent for residuals of compression fractures of L2 and L3; denied a rating in excess of 30 percent for a pain disorder; and denied a TDIU rating.  

The Board remanded this case in May 2009 for further development.  Thereafter, a June 2010 rating decision granted an increase from 30 percent for the service-connected pain disorder (claimed as depression) to 70 percent, effective April 21, 2005.  A rating in excess of 30 percent for residuals of compression fractures of L2 and L3 and entitlement to a TDIU rating remained denied. 

The issues of entitlement to a rating in excess of 30 percent for pain disorder prior April 21, 2005, and to a rating in excess of 70 percent thereafter, and to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The service-connected residuals of compression fractures of L2 and L3 vertebrae are not manifested by flexion limited to 30 degrees or less, incapacitating episodes or ankylosis. 



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals of compression fractures of L2 and L3 vertebrae are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Code 5235 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the Veteran was provided information as to how to substantiate the claims for increased ratings in a June 2005 RO letter.  That letter also informed the Veteran as to the law and regulations governing the assignment of the degree of disability; and effective dates of the disability, in compliance with the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, No. 05-0355, slip op. at 11 (U.S. Vet. App. October 22, 2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shineki, No. 2008-7150, slip op. (Fed.Cir. Sept. 4, 2009). 

Here, the case was remand in May 2009 for compliance with the holding in Vazquez-Flores, Id.  This was done by RO letter of June 2009.  Accordingly, there has been full compliance with the VA's duty to notify.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran declined the opportunity to testify in support of his claims.  The RO has obtained the Veteran's service treatment records (STRs) and VA treatment records.  

The Veteran was afforded several VA rating examinations for the claim for an increased rating for the service-connected low back disorder, most recently in August 2009 pursuant to the Board's May 2009 remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).   There is no evidence that there has been a change in the service-connected disability since the last examination.  Accordingly, a remand for a more recent examination is not necessary.  38 C.F.R. § 3.327(a) (2010).   

The case was also remanded in May 2009 to obtain VA outpatient treatment (VAOPT) records.  These have now been obtained and are of file. 

As there is no indication that the Veteran or his representative were unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings." Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The criteria for evaluating intervertebral disc disease (IVDS), also called disc disease, were revised effective September 23, 2002, and renumbered under 38 C.F.R. § 4.71a, DC 5293 as DC 5243.  

The criteria for evaluating spinal disabilities, other than IVDS, under 38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 ("the old criteria") were revised effective September 26, 2003, at which time the diagnostic codes were renumbered, including creating Diagnostic Code 5235 for vertebral fracture or dislocation.  

Generally, where the law or regulation change after a claim has been filed or reopened but before a final decision, the most favorable version most will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, the revised law or regulation will not be applied prior to the stated effective date.  VAOGCPREC 3-2000 (Apr. 10, 2000).  

Because in this case the claim for increased ratings was received after the change in the IVDS rating criteria and the after the change in the criteria for rating spinal disabilities, other than IVDS, only the new criteria may be applied.  

New IVDS Criteria

Under the new Diagnostic Code 5243, IVDS or disc disease, is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted. 

Note 1 to the revised Diagnostic Code 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Under both the old and the new IVDS criteria, separate evaluation of the orthopedic and neurologic components of a spinal disability, for combination under 38 C.F.R. § 4.25, was permissible.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  

However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS.  

Under 38 C.F.R. § 4.20, in rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115").  

Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  With loss of reflexes, muscle atrophy, sensory disturbance, and constant pain that at times is excruciating, it is at most severe.  Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

"'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  

Sciatic neurological manifestations are rated under Diagnostic Code 8520 as paralysis of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia). 

The maximum for complete neuropathy of lower extremity peripheral nerves other than the sciatic nerve (Diagnostic Codes 8520 through 8530) is no more than 40 percent and only when there is motor impairment.  

New Spinal Rating Criteria

The new spinal rating criteria created a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) which by encompassing symptoms such as pain (radiating or not), stiffness, and aching takes those into account, removing any requirement that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  

The thoracolumbar and cervical spinal segments are rated separately except when there is unfavorable ankylosis of both spinal segments, i.e., the entire spine, which is rated as a single disability.  Note 6 to the General Rating Formula.  

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding.  

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 5 of the General Rating Formula.  

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating. 

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine; 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

Analysis

Here, the February 2003 rating decision which increased a 10 percent rating for residuals of compression fractures of L2 and L3 to 30 percent did so on the basis of there being moderate limitation of motion which under Diagnostic Code 5292 warranted a 20 percent disability rating.  An additional 10 percent was added under Diagnostic Code 5285 because there was a demonstrable vertebral deformity, resulting in the current 30 percent disability rating.  

Under the new rating criteria, a vertebral body fracture with loss of 50 percent or more of the height is encompassed in a 10 percent rating.  

The revised rating criteria do not provide for a 30 percent rating for disability of the thoracolumbar spine.  However, because the evidence did not show an improvement in the disability, the 30 percent rating remained in effect.  This is because 38 U.S.C.A. § 1155 provides that "in no event shall a readjustment in the rating schedule cause a veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the veteran's disability is shown to have occurred."  

For the next higher rating of 40 percent under the revised schedular criteria for rating disabilities, other than IVDS, there must be either forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; or for a rating of 50 percent there must be unfavorable ankylosis of the entire thoracolumbar spine, or for a 100 percent rating there must be unfavorable ankylosis of the entire spine. 

X-rays on VA examination in 1970 revealed compression fractures of L2 and L3, and possibly of L1.  The diagnosis on VA orthopedic examination in 1986 was compression fractures at L2 and L3 with no neurologic deficits or sequelae except for back pain.  A private physician reported in 1986 that the Veteran had a herniated nucleus pulposus with scoliosis.  A private MRI in September 1987 indicated there was a small right L5-S1 herniated disc compressing on the right S1 nerve root but a December 1988 VA EMG found no evidence of right lower extremity radiculopathy.  

On VA orthopedic examination in June 2005, when the claim file was available for review by the examiner, the Veteran reported having chronic hyperesthesia in the right S1 nerve distribution.  He reported having had a 1989 laminectomy and having taken early retirement in 2002 due to back pain.  He had flexion of the lumbosacral spine to 50 degrees without pain. There was no ankylosis or significant spasm or weakness.  Straight leg raising was negative and muscle strength was 5/5 throughout. Deep tendon reflexes (DTRs) were only +1 on the right but +2 elsewhere.  The diagnosis was lumbosacral degenerative joint disease (DJD) with limitation of flexion and decreased right ankle DTR but no current sciatica or spasm, although the Veteran reported a history of having had sciatica in the past; and right S1 hyperesthesia, constant and severe.  

On VA examination in April 2010 it was noted that, after his inservice low back injury, the Veteran developed low back pain and right lower extremity radiculopathy in 1989 following heaving lifting at work in 1988 at which time he developed a herniated disc at L5-S1 with extruded fragments but he returned to work after a laminectomy.  He reinjured his back in a 2001 fall and thereafter had markedly increased low back pain.  He now complained of constant numbness over the posterior aspect of his right calf and hypersensitivity and pain on the lateral side of his right foot, with both of these symptoms having developed after a laminectomy in the 1980s.  He now complained of stiffness and right lower extremity weakness.  He used a TENS unit and took medication for pain.  He had monthly flare-ups, which could last up to a week for which he sought chiropractic treatment.  He reported that sometimes during flare-ups he was bedridden.  After working for 30 years he had retired, in 2001, and tried to open an ice cream store but 2 years later it failed.  Thereafter, he was rehired as a contractor at a power plant but was laid off in 2008 because the plant was closing.  On examination his spine was normal and without any curvature.  Forward flexion of the thoracolumbar spine was to 20 to 60 degrees.  Motion was painful but range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following three repetitions of motion.  There was no fixed deformity, i.e., no ankylosis.  DTRs were from 0 to 1+, bilaterally, and there was hypersensitivity on the lateral aspect of the right foot and diminished sensation on the posterior aspect of the right calf.  He had no incapacitating episodes.  The diagnosis was lumbosacral DJD with a history of L5-S1 laminectomy and L1 and L2 compression fractures.  The distribution of his current symptoms corresponded with his L5-S1 disease and residual neurological deficits and also corresponded to the sciatic distribution.  It was opined that his current low back disorder did not preclude his ability to work or secure or maintain gainful employment.  He had stopped working because of cut-backs from the power plant where he had worked, since he was no longer a union member.  

In sum, the Veteran has flexion of the thoracolumbar spine which is to greater than 30 degrees with no additional limitation due to pain, fatigue, weakness or lack of endurance.  Further, there is neither ankylosis, favorable or unfavorable, of the thoracolumbar spine nor any ankylosis of the entire spine.  

With respect to peripheral nerve, in this case the sciatic nerve, involvement it is clear that it only after the Veteran's two postservice low back injuries that he has developed sciatic neuropathy.  Prior to those postservice injuries, at least by VA examination in 1986, he had no neurologic deficits in the lower extremities and no radiculopathy.  Accordingly, the current sciatic neuropathy is not part of the service-connected residuals of compression fractures of L2 and L3 and may not be assigned a separate rating for compensation purposes. 

Accordingly, the schedular criteria for a rating in excess of 30 percent are not met. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id. 

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for the low back disorder is contemplated by the Rating Schedule and the assigned schedule rating is adequate.  Even if this were not the case, the disorder has not caused marked interference with his employment, i.e., beyond that contemplated by his assigned rating, or otherwise rendered impractical the application of the regular schedular standards.  Admittedly, his overall functional impairment due to this service-connected disorder may hamper his performance in some respects, but certainly not to the level that would require extra-schedular consideration since those provisions are reserved for very special cases of impairment that simply is not shown here.  Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Lastly, since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.  


ORDER

A rating in excess of 30 percent for residuals of compression fractures of L2 and L3 vertebrae is denied.   


REMAND

The December 2005 rating decision which is appealed denied a rating in excess of 30 percent for residuals of compression fractures of L2 and L3 and denied a rating in excess of 30 percent for a pain disorder.  These are the Veteran's only service-connected disorders.  A TDIU rating was also denied.  The two 30 percent disability rating combined to 50 percent.  

Under 38 C.F.R. § 4.16(a) a TDIU rating may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided That, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there  are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Thus, at the time of the December 2005 rating decision the Veteran did not meet the schedular requirements for a TDIU rating. 

As noted, a June 2010 rating decision granted an increase from the 30 percent rating for a pain disorder (claimed as depression) to 70 percent, effective April 21, 2005.  A rating in excess of 30 percent for residuals of compression fractures of L2 and L3 and entitlement to a TDIU rating remained denied.

Subsequently, a September 2010 Supplemental Statement of the Case (SSOC) addressed the issues on appeal which were described as being entitlement to a rating in excess of 30 percent for residuals of compression fractures of L2 and L3 vertebrae, entitlement to a rating in excess of 30 percent for a pain disorder, and to entitlement to a TDIU rating.  

However, as noted, the June 2010 rating decision had granted a 70 percent rating for the service-connected pain disorder.  This resulted in a combined disability evaluation of 80 percent and also established that the Veteran met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  In the September 2010 SSOC it was stated, at page 4, that a recent psychiatric examiner had opined that the Veteran was unable to sustain gainful full-time employment but had not reported that the Veteran was totally unable to obtain gainful employment because of his psychiatric condition.  It was further noted that the Veteran had last worked in 2008 because of company cut-backs and not because of his disability.  Citation was made to Van Hoose v. Brown, 4 Vet. App. 361 (1993) for the proposition that a high rating is, in itself, recognition that impairment made it difficult to obtain and keep employment but the question was whether the Veteran was capable of performing physical and mental acts required by employment and not whether the Veteran could find employment.  

Given that the RO failed to properly state current rating assigned for the service-connected pain disorder in the September 2010 SSOC and because it appears that the RO believes that the recent VA psychiatric examiner did not fully address the impact of the service-connected psychiatric disorder upon the Veteran's employability, the Veteran should be afforded an additional VA psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination, to determine the nature and extent of the service-connected pain disorder.  

The psychiatric examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the service-connected psychiatric disorder, and, if possible, an explanation of what the score means.  

The examiner should specifically comment upon the impact of this condition on employability, both alone and in conjunction with the Veteran's other service-connected disability of residuals of compression fractures of L2 and L3 vertebrae, i. e. whether either or both render(s) the Veteran unable to secure or retain substantially gainful employment.  

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed. 

2.  The Veteran is hereby notified that it is his responsibility to report for all examinations, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

3.  Thereafter, any other development deemed necessary should be accomplished and the issues being remanded should be readjudicated.  

4.  If the benefits sought remain denied, the Veteran and any representative, should be provided with an SSOC, as required.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


